Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2009/0085312 to Mori in view of US Patent Publication 2003/0072651 to Koshizaka.
In Reference to Claim 1

Mori teaches the motor is controlled by the controller.
Koshizaka teaches an inverter (Fig. 1, 65) controls the a rotational speed of the motor driving the compressor body, a two-step control method is applied at a first deceleration and a second deceleration lower than the first deceleration, from when a stop command is output until the compressor body stops. (As showed Fig. 8 and disclosed in Paragraph 71)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Mori to incorporate the control method of Koshizaka.  Doing so, would result in the Mori motor would be stopped by the two step stop method, since Koshizaka teaches a method of control the pressure difference before the stop of a pump machine since the pressure difference of a pump machine becomes the maximum.
In Reference to Claim 2
Mori discloses the compressor with the check valve.
Mori further teaches the motor is controlled by the controller.
Koshizaka teaches a two-step controlled method of stopping the pump machine.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Mori to incorporate the control method of Koshizaka.  Doing so, would result in the Mori motor would be stopped by the two step stop method, since Koshizaka teaches a method of 
The combination of Mori and Koshizaka as applied to Claim 2 does not “the second deceleration is determined such that an internal pressure of the discharge pipe becomes atmospheric pressure at a time point the compressor body stops”.  However, Koshizaka teaches the objective is to control the pressure difference.  It is obvious that the atmospheric pressure is merely an operation status of the system.
In Reference to Claim 3-5
Mori discloses the scroll compressor with the controller controlling the motor rotational speed based on the operational condition of the scroll compressor.
Koshizaka teaches the two-step stop procedure for a pump machine. The two-step stop process including two constant speed reduction as showed in Fig. 8.  The combination Mori and Koshizaka as applied to Claim 3-5 does not teach how the second deceleration speed is determined.  However, the combination of Mori and Koshizaka as applied to Claims 3-5 teaches the recited structure of Claim 1, and rotation speed of the rotor of the scroll compressor is monitored and determined by the operation condition of the scroll compressor since the recited two step stop operation is merely a function of the recited structure. A person with ordinary skill in the art will determine the operation method based on teaches of Koshizaka.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mori and Koshizaka as applied to claim 1 above, and further in view of US Patent Publication 2012/0301334 to Huang.
In Reference to Claims 6 and 7
Mori discloses the scroll compressor with the motor controlled by the controller.


Huang teaches a the motor is a PM motor, the motor is an axial gap type rotary motor with a structure in which a rotor and a stator face each other in an axial direction of a shaft. (Paragraph 9)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Mori and Koshizaka as applied to Claim 1 to incorporate teachings from Huang.
Doing do, would result in the PM motor of Huang being used in the system of Mori to drive the scroll compressor, since Huang teaches a method of a highly-efficient compressor (Paragraph 8 of Huang).
Response to Arguments
Applicant’s arguments, see Page 5, filed 6/21/21, with respect to 6/24/21 have been fully considered and are persuasive.  However, the Argument is moot in terms of the new ground of rejection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7/29/21